          Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA

    v.
                                                  No. 21-cr-10018-PBS
    GANG CHEN,

          Defendant.



                 ORDER ON DEFENDANT’S MOTION FOR SANCTIONS

         On January 14, 2021, law enforcement officers arrested the

defendant, Gang Chen, a longtime MIT professor, on a federal

complaint charging him with various felony offenses arising from

his alleged failure to fully disclose to the government the extent

of his relationship with China as it related to his academic work

and research.          At a press conference held later the same day, the

then U.S. Attorney, Andrew Lelling 1, made a number of statements

regarding        the    case   which   the   defendant   contends   improperly

commented on the merits of the case, were “false” and “highly

inflammatory,” and questioned his “character and reputation.”              The

U.S. Attorney’s Office also issued a press release which the

defendant contends misleadingly placed benign written comments of

the defendant in a pejorative context.              The defendant alleges a

violation of a Local Rule bearing on professional responsibility,


1
 The present motion for sanctions was filed on February 4, 2021. Mr. Lelling
subsequently stepped down from his position (for unrelated reasons) on
February 28, 2021.
       Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 2 of 14



Local Rule 83.2.1, and moves for sanctions against Mr. Lelling and

the U.S. Attorney’s Office.           In particular he asks the court to

(1) publicly reprimand Mr. Lelling for the comments made during

the press conference, (2) require the Government to remove or

appropriately revise the press release, and (3) require Mr. Lelling

to   follow   Local   Rule   83.2.1    going     forward.     (D.    23).     The

government    in   opposition    argues       that   its    oral    and   written

statements were entirely proper and did not run afoul of any rules

of professional conduct.

      As in other high-profile cases where courts are called upon

to assess the appropriateness of pre-trial public statements, the

court must determine whether the former U.S. Attorney’s conduct

“strayed so close to the edge of the [governing] rules...that [the

Defendant] has a non-frivolous argument that he fell over the edge

to the Defendant's prejudice.”              United States v. Silver, 103 F.

Supp. 3d 370, 373 (S.D.N.Y. 2015) (declining to dismiss indictment

based on prosecutorial statements but issuing strong words of

caution).     I find here that while the government’s statements in

hindsight could have been more carefully chosen, particularly to

the extent they plausibly could allow one to infer that the

defendant was allegedly more loyal to China than to the United

States--a notion the government denies it was seeking to advance-

-they nonetheless do not rise to a level warranting sanctions.

The motion for sanctions therefore will be denied.

                                        2
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 3 of 14



I.   BACKGROUND

     On January 14, 2021, law enforcement officers arrested the

defendant at his home in connection with a federal criminal

complaint sought by the U.S. Attorney’s Office in this District.

The complaint charged the defendant with wire fraud, making

false statements to the government, and failing to file a report

of a foreign bank and financial account.        In essence, the

complaint alleged that the defendant had failed to fully

disclose the extent of his relationship with China on matters

that overlapped with work and research the defendant was

performing at MIT and for which he or MIT was receiving federal

funding.   The U.S. Attorney’s Office subsequently issued a press

release and held a press conference the same day.

     At the press conference, Mr. Lelling, among other things,

stated in response to a question that “the allegations of the

complaint imply that this was not just about greed, but about

loyalty to China.”    He also stated that “federal grant

applications require the disclosure of information concerning

sponsored foreign activities and awards.”        Further, he stated

that “[s]ince 2013, Chen has received about $19 million dollars

in U.S. federal grants, but he has also received about $29

million dollars in foreign funding, including substantial money

from a public research university in China that is funded by the

Chinese government.” (D. 23 at 3, 4).

                                    3
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 4 of 14



     Regarding the press release, it was entitled “MIT Professor

Arrested and Charged with Grant Fraud,” and it stated among

other things that the defendant was engaged in “efforts to

promote [China’s] scientific and economic development.”          The

release indicated that this assertion was based on a February

2016 email the defendant had written and sent to himself, and it

set out a portion of the email containing six enumerated bullet-

point notations:

     1. promote chinese collaboration

     2. China places innovation (scientific) as key and core not

       fashion [sic], but because we must do it, from historic

       trend as well from our stage

     3. our economy is no. 2, but from technology (structure of

       economy) and human resources, we are far from no. 2

     4. we are paying big price in environment, not sustainable,

       as well as from labor cost

     5. environment protection and development in same place,

       environment even higher, clean energy if higher cost,

       reduce steel, cement.      We must count on technology,

       cannot grow as past

     6. communist 18th convention, scientific innovation placed at

       core.   We realize not just independent innovation; but

       also internationalize to plan for and facilitate.           Closed



                                    4
       Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 5 of 14



         door innovation does not work; innovation as driving

         force. 2

      According to the defendant, a line at the bottom of this

email, which was not included, as well as a subsequent email the

defendant wrote several hours later, which also was not

included, would have made it clear that the notations were

merely notes from a lecture the defendant had attended.             (Id. at

5).

II.   DISCUSSION

      As a threshold matter, the court presumes that the

defendant’s motion has not been mooted by Mr. Lelling’s

subsequent (and, again, unrelated) departure from the U.S.

Attorney’s Office.      No Local Rule suggests differently and there

is precedent supporting the notion that a court may still

consider the appropriateness of an attorney’s conduct even if

they have left the position they held when the actions at issue

took place.    See, e.g., United States v. Kelly, 543 F. Supp.

1303, 1314 (D. Mass. 1982).       In any event, the defendant’s

motion also seeks an order admonishing the government and the

court of course retains the power to sanction the government as

a party, notwithstanding the status of any individual acting on

its authority.      United States v. Horn, 29 F.3d 754, 767 (1st



2
 The actual email shows that there were in fact a total of ten enumerated
comments.

                                      5
         Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 6 of 14



Cir. 1994) (court has ample means at its disposal to “catch the

Justice Department's attention, punish the culprit, and deter

future prosecutorial excesses” including ethics seminar

referrals, internal discipline referrals, and publicly

reprimanding Department of Justice itself).

     Local Rule 83.2.1

     Turning then to the merits, the defendant alleges that the

government has violated Local Rule 83.2.1.           The rule was enacted

in response to the Supreme Court's direction, in Sheppard v.

Maxwell, 384 U.S. 333, 363 (1966), that courts “take such steps

by rule and regulation that will protect their processes from

prejudicial outside interferences.”          United States v. Flemmi,

233 F. Supp. 2d 75, 79 (D. Mass. 2000) (discussing predecessor

Local Rule 83.2A).       It provides in relevant part that no lawyer

shall:

     release or authorize the release of information or opinion
     which a reasonable person would expect to be disseminated
     by means of public communication, in connection with
     pending or imminent criminal litigation with which the
     lawyer is associated, if there is a reasonable likelihood
     that such dissemination will interfere with a fair trial or
     otherwise prejudice the due administration of justice.

L.R. 83.2.1(a).

     It further specifies that:

     From the time of arrest, issuance of an arrest warrant,
     or the filing of a complaint, information, or indictment
     in any criminal matter until the commencement of trial
     or disposition without trial, a lawyer associated with
     the prosecution or defense shall not release or

                                       6
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 7 of 14



     authorize the release of any extrajudicial statement,
     which   a  reasonable   person  would   expect  to   be
     disseminated by means of public communication, relating
     to that matter and concerning... the character or
     reputation of the accused...

L.R. 83.2.1(c)(1).

     Notably, the rule does permit lawyers to make certain

disclosures,   including   statements    and   documents   that   are

already in the public record.           L.R. 83.2.1(d), entitled

“Permitted Disclosures,” provides that:

     The foregoing shall not be construed to preclude the
     lawyer during this period, in the proper discharge of
     the lawyer’s official or professional obligations, from
     announcing the facts and circumstances of arrest
     (including time and place of arrest, resistance,
     pursuit, and use of weapons), the identity of the
     investigating and arresting officer or agency, and the
     length   of    the   investigation;   from    making  an
     announcement, at the time of seizure of any physical
     evidence   other   than   a  confession,   admission  or
     statement, which is limited to a description of the
     evidence seized; from disclosing the nature, substance,
     or text of the charge, including a brief description of
     the offense charged; from quoting or referring without
     comment to public records of the court in the case; from
     announcing the scheduling or result of any stage in the
     judicial   process;   from   requesting  assistance   in
     obtaining evidence; or from announcing without further
     comment that the accused denies the charges.

     The Press Conference

     With respect to the press conference, the defendant’s

most serious claim is that Mr. Lelling improperly impugned

the defendant’s “character and reputation” by implying that

he was disloyal to the United States.       This assertion arises

from Mr. Lelling’s statement during the conference that “the

                                    7
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 8 of 14



allegations of the complaint imply that this was not just

about greed, but about loyalty to China.”            The defendant

argues that this statement was improper because loyalty to

one country implies disloyalty to others; if he were loyal to

China, it necessarily meant that he must be disloyal to the

United States.   The government argues that the statement was

wholly proper because it merely commented on the defendant’s

motive and intent in committing the alleged offenses, it did

not question his character and reputation, and it did not

imply any disloyalty to the United States.

     In the court’s view, Mr. Lelling’s statement should have

been accompanied by more wording to place it in the benign

context the government urges here, and to clarify that the

government in no way was suggesting that the defendant was not

loyal to the United States.     Even crediting the government’s

explanation that the statement was not meant to imply any sense

of disloyalty on the defendant’s part to the United States, and

recognizing that individuals can without issue enjoy strong

feelings of loyalty to two countries simultaneously, it is not

hard to imagine how some might nonetheless conflate a statement

regarding the defendant’s loyalty to China with implying a

disloyalty to the United States, particularly in light of some

media portrayals of the Chinese government.        Where there was and

is no allegation that the defendant engaged in espionage or any

                                    8
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 9 of 14



anti-American activities, any public press statement deigning to

comment on the defendant’s motive or intent in committing the

crimes charged ideally should have made that point clear.              To

the extent the statement here did not do so and may have led to

any unflattering speculation as to the defendant’s mindset, the

statement was inappropriate.

     That being said, the court does not find the statement to

amount to a violation of Local Rule 83.2.1.        First, the

statement was apparently not offered as part of Mr. Lelling’s

prepared premeditated statements but instead was offered in

response to a reporter’s question, suggesting that it was made

without much deliberation or an intent to subtly convey within

it some opinion regarding the defendant’s feelings towards the

United States.   Further, the comment was brief, not expounded

upon and did not appear to give rise to further questions

regarding the defendant’s mindset, suggesting that the

pejorative inference the defendant complains of did not appear

to resonate with the conference attendees.        Indeed, the

defendant does not contend that subsequent press articles

reported the government as alleging disloyalty on the

defendant’s part.

     These considerations militate against finding a violation

here because the impetus of Local Rule 83.2.1 is to protect

defendants against actual prejudice in the conduct of their

                                    9
     Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 10 of 14



trial.   The U.S. Attorney’s reference to the defendant’s loyalty

to China was not well advised but it was a short and relatively

tame answer to a reporter’s question and on balance did not

unfairly call into question the defendant’s character or

reputation.   Comments bearing on an accused’s motives should be

formulated to avoid a risk of misinterpretation but the risk

here was not substantial and sanctions therefore are not

warranted.    See e.g., United States v. Babich, No. 16-cr-10343-

ADB, D. 615 (D. Mass. Dec. 17, 2018) (gag order, but no direct

sanction for Government’s statement that defendants were “no

better than street level drug dealers” who “allegedly fueled the

opioid epidemic).”

     The defendant also contends that two other statements made

by Mr. Lelling during the press conference were improper because

they go to the merits of the case.      In the first instance, Mr.

Lelling stated that, “to be clear, federal grant applications

require the disclosure of information concerning sponsored

foreign activities and awards.”      In the second, Mr. Lelling

stated that “[s]ince 2013, Chen has received about $19 million

dollars in U.S. federal grants, but he has also received about

$29 million dollars in foreign funding, including substantial

money from a public research university in China that is funded

by the Chinese government.”     Both statements were also contained

in the government’s complaint.

                                   10
       Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 11 of 14



       The government did not violate any rules in making these

statements.    On the contrary, the government is permitted to

disclose the “nature, substance, or text of the charge,

including a brief description of the offense charged,” and may

“quote” or “refer” “without comment to public records of the

court in the case.”     L.R. 83.2.1(d).     In choosing to repeat

verbatim passages from the complaint itself, Mr. Lelling did no

more than what he is permitted to do under the Rule itself.

Moreover, the defendant contends that the statements improperly

go to the merits of the case but fails to articulate how that is

so, pivoting instead to explain why the allegations are not

accurate.    It suffices to note that even assuming the

complaint’s allegations could be determined after trial to be

inaccurate, that does not render their repetition at the press

conference improper.

       The Press Release

       With respect to the press release, the defendant argues

that the government, in reprinting a portion of an email

written by the defendant to himself after attending a lecture,

purposefully      omitted     context     which     the     defendant

characterizes as being exculpatory, and as such violated L.R.

83.2.1 as well as Massachusetts Rule of Professional Conduct

4.1.   Rule 4.1 provides that an attorney “shall not knowingly

make a false statement of material fact or law to a third

                                     11
       Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 12 of 14



person,” and Comment 1 to the rule instructs that “partially

true     but    misleading     statements   or    omissions”   can    be

equivalent to “affirmative false statements.”

       According    to   the   defendant,   the   government   violated

these rules in two ways.          First, the government failed to

include the last sentence of the email, which read “If MIT

share the same thoughts with me, we can plan seriously,”

followed by a line that read “[redacted name of MIT senior

administrator who was present at the talk]. We can work

together.”      The defendant contends that this omitted portion

makes it clear that the enumerated notations were notes from

a lecture the defendant had attended rather than personal

statements reflecting support for China.           In this regard, the

defendant contends that a second email of the defendant’s

drafted five hours later, showed without a doubt that (1) on

the day the excerpt was written the defendant attended a

lecture in Boston by a Chinese government official, (2) a

senior    MIT    administrator     responsible    for   liaising     with

foreign government officials also attended the lecture, and

(3) this administrator thanked the defendant for attending

and conferred with him regarding future opportunities to

partner with the speaker’s organization.            To the defendant,

these two pieces of information, which the government had in

its possession prior to issuing the press release, refuted

                                      12
      Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 13 of 14



the   government’s      characterization                of   the   email.        The

defendant contends that the government misleadingly issued

the press release as framed to “garner unfair and prejudicial

publicity” against the defendant, and consequently interfered

with his right to a fair trial or otherwise prejudiced the

administration of justice.

      The government argues in opposition that this argument

fails because it never claimed that the excerpted portion of

the   email    reflected        the    defendant’s           personal     thoughts.

Rather,    regardless      of     whether         the    email     reflected     the

defendant’s own thoughts or were notes from a lecture, it

tended to demonstrate that the defendant had an interest in

promoting China’s scientific and economic development, which

went to his motive for committing the charged offenses.

      As   between   the    two,       the    government         has    the   better

argument here.       Even assuming the excerpted portion of the

email reflected nothing more than notes from a lecture the

defendant attended, it was included in the publicly filed

complaint and thus could be disclosed, the government noted

for what it was worth that the defendant wrote and sent the

notes to himself, and the email did at some level reflect the

defendant’s    interest     in        Chinese      scientific       and    economic

development.     Perhaps the government sought to wring more

value out of the email than it should have, but there is no

                                             13
     Case 1:21-cr-10018-PBS Document 54 Filed 07/06/21 Page 14 of 14



basis to find that the press release interfered with the

defendant’s right to a fair trial or otherwise prejudiced the

administration of justice.

III. CONCLUSION

     For the forgoing reasons, the Defendant Gang Chen’s Motion

for Sanctions for U.S. Attorney Lelling’s Repeated Violations of

Local Rule 83.2.1 (D. 23) is DENIED.

                                        /s/ Donald L. Cabell
                                        DONALD L. CABELL, U.S.M.J.

DATED:   July 6, 2021




                                   14
